United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-4091
                                 ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              *
                                      *
Donald Lee Earles,                    *
                                      *
          Appellant,1                 * Appeals from the United States
_________________________             * District Court for the
                                      * Northern District of Iowa.
United States of America,             *
                                      *      [UNPUBLISHED]
            Appellee,                 *
                                      *
      v.                              *
                                      *
Catherine Papajohn,                   *
                                      *
            Appellant.                *
                                  __________

                               Submitted: April 15, 1998
                                   Filed: July 1, 1998
                                 ___________

Before WOLLMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

      1
       On May 20, 1998, the appeal of Donald Lee Earles was dismissed for failure
to prosecute.
PER CURIAM.

       In 1995, a jury found Catherine Papajohn guilty of various arson-related
offenses. The district court nevertheless entered a judgment of acquittal, and the
United States appealed to this court. We reversed and remanded the case for
reinstatement of the jury's verdict. United States v. Earles, 113 F.3d 796 (8th Cir.
1997). Papajohn then made a motion before the district court for a new trial based on
newly discovered evidence. After holding an evidentiary hearing, the district court
denied that motion. Before being sentenced, Papajohn filed this appeal from the district
court's denial of her motion for a new trial. Consequently, no judgment of conviction
and sentence has yet been entered in accordance with Rule 32(d) of the Federal Rules
of Criminal Procedure.

       We have jurisdiction to hear appeals only from those orders of the district court
which are final. See 28 U.S.C. § 1291. An order denying a motion for a new trial is not
final and therefore not appealable to this court. See McGowne v. Challenge-Cook
Bros., Inc., 672 F.2d 652, 659 (8th Cir. 1982). Accordingly, we dismiss this appeal for
want of jurisdiction. Dismissal is without prejudice to Papajohn's right to pursue a
timely appeal following the district court's entry of a judgment of conviction and
sentence.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-